My delegation had an opportunity earlier during this session to express its congratulations to Ambassador Amerasinghe on his election as President of this august Assembly. I reaffirm what I have said before and express the confidence of my delegation that the deliberations of this august Assembly will receive added meaning under his able guidance.
297.	I should also like to pay a tribute to Mr. Kurt Waldheim, the Secretary-General of the United Nations, who has a very heavy responsibility resting on him and who has borne it with fortitude and devotion. The world has benefited immensely from his stewardship of the United Nations. The leadership that he has provided to this Organization through some very critical times will be remembered with gratitude and admiration by the inter-national community for years to come.
298.	The most important challenge facing the international community today is the crisis in international economic relations. The heart of the problem lies in the widening disparity between the rich and the poor nations of the world. Extensive negotiations during the past few years have confirmed the urgent need to establish a more equitable relationship between the developed and the developing countries of the world. Out of this recognition was born the Declaration and Program of Action on the Establishment of a New International Economic Order. To achieve any meaningful progress towards the objectives of this program it was necessary to follow up expeditiously with comprehensive proposals and agreements. A hopeful beginning for initiating necessary changes in the global economic system was made during the seventh special session of the General Assembly. Unfortunately, this momentum has not been sustained. Subsequent negotiations have hardly progressed. Little has been achieved at the fourth session of UNCTAD, particularly on the two most important issues of commodities and debt-liability. The Conference on International Economic Co-operation in Paris remains stalled, without making any progress in substantive discussions.
299.	The problems have been identified and remedial action proposed. A restructuring of international economic relations and the establishment of a new and more equitable system remains the only solution of the economic challenge that faces us today. The time has come to break the inertia and revitalize the process of negotiations and consultations in a spirit of co-operation and mutual accommodation. Real progress can be achieved only if the rich are prepared to concede that economic justice is not a slogan only for the poor but is the only means by which a new and stable world order can be achieved. To deny this would be to reject the established fact of interdependence, which is the corner-stone of contemporary world order.
300.	In working for fundamental changes in global economic relations, both the developed and developing countries have their responsibilities to fulfill. We on our part recognize the imperative need to promote the socio-economic and infrastructural changes necessary for rapid growth. We are also committed to the concept of self- reliance as our ultimate goal.
301.	We have embarked on a series of reforms and a reorientation of our development policy objectives. These have succeeded in creating self-reliance and sustained economic growth. The Government of Bangladesh has undertaken an integrated rural development program with the twin objectives of achieving self-sufficiency in food through increased food production and creating more employment opportunities for the rural poor, who constitute 90 per cent of our total population. Side by side with this, we have also launched a crash program for family planning to control population growth. The two pro-grammes, together, are designed to create a sound basis for future development.
302.	In the brief period in which these programs have began in operation significant results have been achieved -a fact which has been a source of great encouragement for us.
303.	Meanwhile we are deeply concerned about the global co-operation required to overcome the economic challenges of our time and the fact that it can be achieved only within an environment of peace. We, therefore, remain totally committed to peace -peace in our region, in our continent and in the world.
304.	Global concern over disarmament, particularly nu-clear disarmament, continues unabated. The Declaration of the Colombo Conference of non-aligned countries has summed up our position [see A/31119 7]. We are concerned that, unless substantive safeguards are provided to the non-nuclear States, their security will continue to be threatened. Recent developments have highlighted the importance of the relationship between peaceful and military uses of nuclear explosives. The practical value of peaceful nuclear explosions needs to be carefully evaluated and suitable safeguards adopted to avert the inherent dangers of nuclear weapons proliferation.
305.	A comprehensive study of the question of nuclear-weapon-free zones in all its aspects has been undertaken by the United Nations. There are also a number of proposals under consideration by the General Assembly on the establishment of nuclear-weapon-free zones in different parts of the world. We support the initiatives for early establishment of such zones.
306.	The Declaration of the Indian Ocean as a Zone of Peace adopted by this Assembly sought on the one hand to eliminate great-Power rivalry from the area and on the other to promote co-operation among the regional States to ensure conditions of security within the region. As a littoral State of the Indian Ocean, Bangladesh has supported this Declaration. We consider that the first task before the littoral and hinterland States of the Indian Ocean is to evolve a common position on a viable system of security within the region. If we ourselves are not united in our resolve to uphold our collective interest and renounce the threat or use of force against each other, it will not only detract from the morality of our cause but also create practical problems of credibility. We call upon the great Powers to co-operate in the implementation of the General Assembly's Declaration.
307.	Born out of a prolonged struggle against colonialism, the commitment of Bangladesh to the right of self- determination is immutable. The focus of the attention of the international community is now on southern Africa. Recent developments in Rhodesia offer a possibility of ending the illegal minority regime in Salisbury without further unnecessary bloodshed. We lend our firm support to the people of Zimbabwe in their just struggle to establish majority rule in an independent Zimbabwe.
308.	We have fully associated ourselves with the unceasing efforts of the United Nations to end the illegal occupation of Namibia by South Africa. The essential conditions for the transition of the Territory from the South African illegal occupation to independence have been stipulated in Security Council resolution 385(1976). Those conditions must be complied with unequivocally and immediately. The recent mass uprising in South Africa is a clear warning that time is running out for the racist apartheid regime. We condemn the violent suppression of this legitimate demand for racial justice and freedom and urge the international community to discharge fully its obligations to end this crime against humanity.
309.	The Middle East question remains unresolved, posing a great threat to international peace and security. The tragic events in Lebanon are a painful illustration of the dangerous consequences that can result from the situation. It is, therefore, essential to resume all efforts for resolving the problem. A just and lasting peace in the Middle East can be established only on the basis of a complete Israeli withdrawal from all the occupied Arab territories and the exercise by the Palestinian people of their inalienable rights, including the establishment of an independent, sovereign Palestinian State of their own. Continuation of the policy of new settlement by Israel in the occupied Arab territories, with a view to changing the political, social and demo-graphic character of the area, will create further obstacles in the way of permanent settlement of the Middle East problem. This policy of new settlement is also being applied by Israel to the holy city of Jerusalem. Jerusalem is one of the holiest places of Islam. As a Modem nation we cannot remain indifferent to the continued desecration of Muslim holy shrines in Jerusalem by Israel and its policy of insidious annexation of the holy city.
310.	We welcome the progressive developments in Viet Nam since the successful conclusion of the long struggle of the Vietnamese people for freedom. The victorious struggle of the Vietnamese people is a source of inspiration for us. The emergence of a free Socialist Republic of Viet Nam has contributed towards political stability and a relaxation of tension in the region. We believe that membership of the Socialist Republic of Viet Nam in the United Nations will promote the cause of freedom and peace in the world. We eagerly await the day when we shall have the opportunity to welcome them in this hall.
311.	The principle of universality demands that all countries which fulfill the qualifications for membership should be allowed to join the Organization. Therefore we support the immediate admission of Angola to the United Nations.
312.	We should like to see an early settlement of the outstanding problems in Cyprus that would allow the Turkish and the Greek communities in Cyprus to live in safety, dignity and honor. We have supported all initiatives for such an amicable settlement. We believe that no solution of the problem can be lasting unless it takes into account the legitimate aspirations and wishes of both the Turkish and Greek communities of Cyprus and respects the sovereignty, independence, territorial integrity and non- alignment of Cyprus. It is also essential that in any deliberation of the issue both the communities should be allowed equal opportunity to present their views in an international forum.
313.	For a country like ours with one of the highest densities of population in the world, the resources of the sea are of crucial importance. We have, therefore, a vital interest in ensuring that these resources are exploited for the benefit of the needy. The international community has accepted the concept of the sea-bed as the "common heritage of mankind". We cannot leave the exploitation of its resources to the tender mercies of unilateral appropriation without regard for the needs and rights of developing countries.
314.	We are greatly concerned that the Third United Nations Conference on the Law of the Sea should adopt provisions for demarcation of a base-line which meets the demands of our special geographical and geomorphological situation. On the question of an exclusive economic zone, we are convinced that an equitable delimitation is the only basis for an acceptable solution. We are in favor of the adoption of a mandatory system of settlement of disputes.
315.	In reviewing some of the crucial political and economic issues that now confront us, I should like to take this opportunity of reaffirming my country's commitment to the principles and purposes of the United Nations Charter. Our firm adherence to these objectives has been given vital perspective and strength by our membership in the Islamic Conference, the Conference of Non-Aligned Countries and the Commonwealth Conference. Integral to our policy also are the five principles of Bandung. Our accession to these international associations is based on the firm belief that they reflect the basic aspirations of mankind to freedom from subjugation and exploitation and man's legitimate desire to shape his destiny without pressure or interference.
316.	It is in pursuit of those objectives that Bangladesh has made all efforts to Consolidate relations with countries of the region and the subcontinent in particular. To this end we have consistently pursued and reaffirmed our total commitment to a policy of peace, stability and cooperation with our close neighbors on the basis of mutual respect for equality, independence and non-interference in each other's internal affairs.
317.	On the subcontinent our belief that the emergent role of Bangladesh would significantly contribute to the normalization of relations has been vindicated. We have taken important steps to normalize our relations with Pakistan. Our relations with Afghanistan, Bhutan and Nepal are based on a firm footing and new avenues are being explored for bolstering our existing ties. Our historic relations with Sri Lanka are of abiding friendship. With Burma we have the most cordial and friendly relations based on good neighborliness. We believe that Bangladesh, by virtue of its geographical location as well as its historical and cultural affinities with the people of South-East Asia, stands as a bridge between South and South-East Asia. We attach the utmost priority to the pursuit of all efforts to strengthen our relations with our South-East Asian neighbors.
318.	Our affinity and identification with the cause of the Islamic world stretching from Morocco to Indonesia is total. We firmly believe that the 800 million people of the Islamic group can contribute significantly to promoting our common endeavor for a more stable and meaningful world order.
319.	In any review of our international relations, however, we cannot remain unmindful of certain objective realities that pertain to our region.
320.	As Chairman of the Bangladesh delegation, I speak on behalf of the Government and people of a country which is located in an area inhabited by a quarter of the entire human race. The appalling conditions of life in our part of the world are a blemish, a disgrace and a crime in the late twentieth century. We cannot escape responsibility for a total effort to bring about an immediate change in this deplorable state of affairs. When we come to this forum with problems that are described as bilateral and at times even referred to as misconceived, we can say, with all honesty, that we cannot afford the luxury of stalemate nor can we be deterred by verbal gymnastics simply because the limits of patience, forbearance and even resignation have long since been erased. Our people are resolved to secure their legitimate rights and persevere in their determination to carve out for themselves what, even by the most niggardly contemporary standards, can only be termed a very modest improvement in their living conditions.
321.	I do not at this stage wish to dilate on the question of unilateral diversion of water at Farakka, since the matter has already been included in the agenda [item 124] and allocated to the Social Political Committee. I would merely stress that we have not come to this world forum to strike a note of discord nor have we come in a spirit of confrontation. Our imperative is one and only one: it is the fact that as a country we cannot afford to leave any stone unturned in seeking redress where the vital interests of our people are threatened.
322.	The Government of Bangladesh sincerely desires to solve the problems. I should also like to reiterate our adherence to a policy of good neighborliness and mutual co-operation on the basis of sovereign equality. We shall continue to support all initiatives for the normalization of relations on the subcontinent.
323.	The regrettable stresses and strains in the affairs of the subcontinent have not deterred us in our resolve to consolidate our state sovereignty, safeguard our genuine and true independence, and uphold the imperative need for peace and stability. We have persisted in this in spite of the loss of many valuable lives and notwithstanding the disruption caused among the inhabitants of our border areas. No country can do more than temper firmness with restraint.
324.	In the three decades since the signing of the United Nations Charter in San Francisco in 1945, the political scene in the world has changed almost beyond recognition; it is not inconceivable that it has changed beyond the imagination of the founding fathers. In the introduction to the report on the work of the Organization [A/31/1/ Add.lJ, the Secretary-General has accurately observed this profound geopolitical change, its implications and the wider scope for the United Nations role it calls for.
325.	The most obvious change has been the disappearance of the old colonial empires. With the near completion of the process of decolonization the number of independent countries in the world has multiplied about three times. Instead of a few world Powers and Territories under their protection, we now have and here I quote the Secretary- General:
"... an international community of independent States seeking to maintain their freedom and to develop their destiny as sovereign and equal Members of the United Nations. It is impossible to underestimate the importance of such a fundamental historic change and its implications for the world order which the Governments and t£ie peoples of the world are seeking to build in the United Nations."[A/31/l/Add.l, sect. II]
That transformation in the geopolitical map of the world has produced a concomitant transformation in the world power structure. T!^ emergence of a large number of newly independent countries has led to a significant decentralization of the focus of power. We now have a situation where a number of regional power centers have emerged in different parts of the world.
326.	The contemporary world situation is that of an unequal relationship among countries, in terms of size, population, military and economic strength, in which the strong can dominate the weak. In many parts of the world the security and existence of smaller nations are being threatened by their more powerful neighbors. It will make a mockery of our hard-won independence if we now have to subordinate our national interests to those of our more powerful neighbors or bend our national policies to accommodate their interventionist role. The basic political compulsion facing the world today is the protection of the weaker states from their stronger neighbors. Unless the freedom of the smaller and weaker nations to pursue their own social, economic and political policies is protected, the fabric of international co-operation and development will be jeopardized.
327.	This Organization is based on the principles of the sovereign equality of all its Members, of territorial integrity, political and economic independence and of non-interference in their internal affairs. Maintenance of inter-national peace and security and protection of the equal rights of all nations, large and small, is a fundamental responsibility of this Organization. To perform that duty effectively, it is essential for the United Nations itself to reflect the evolution of the international community. The geopolitical changes which have occurred during the last 25 years call for a wider role for the United Nations as an instrument for dealing with international disputes and for maintaining peace and security. The potentially .beneficial role that the United Nations can play in this respect has not been fully utilized even when the world power structure was restricted. The disparity between the potential and the actual performance of the United Nations has now become more glaring. The short-comings of the United Nations system as an instrument for maintaining world peace and security have constantly engaged our attention. If the United Nations system has to prove its continued relevance \'L has to demonstrate its ability like all other living organisms to adapt itself to changing conditions. It would serve a useful purpose if we could transform our criticism of the United Nations into a constructive review of its primary role as an instrument for maintaining international peace and security.
328.	The Fifth Conference of Heads of State or Government of Non-Aligned Countries in Colombo, in reaffirming the dedication of its countries to the principle of the United Nations and its Charter, has confirmed its abiding faith in the continued relevance of the Organization to the future welfare of mankind. The Declaration it issued [see A/311197, annex I] is a tribute of the highest order to this august forum, which in a sense is the embodiment of the conscience and enlightenment of the world community as a whole.
329.	The Conference made specific recommendations of great significance to the future of this Organization. In keeping with the spirit of the Declaration, and with the object of taking one single constructive step forward, my delegation proposes for the consideration of the Member
States that the General Assembly include in its agenda an item on the strengthening of the role of the United Nations with regard to the maintenance of international peace and security. A discussion of the issue should include, in our opinion, the following: first, a comprehensive review of the geopolitical changes that have taken place since the birth of the United Nations and their effects on relations between States; secondly, a study of the wider Tole of the United Nations that is required to meet the changed geopolitical conditions; and, thirdly, specific recommendations for strengthening the role of the United Nations for maintaining peace and security and protecting the equal rights of all nations.
330.	If this proposal commends itself to the members of this Assembly, my delegation will be prepared to submit a memorandum on the subject elaborating the proposal. Alternatively, this proposal could be considered by a special session of the General Assembly. The Fifth Conference has called for the holding of a special session of the General Assembly not later than 1978 on disarmament and security. The agenda of this proposed special session could be adjusted in a suitable manner so that it could also review the role of the United Nations with regard to the maintenance of international peace and security and for protecting the equal rights of all States.
331.	In conclusion, I would pay respectful homage to the memory of Chairman Mao Tsetung. We convey to the Chinese Government and people our deep sense of loss at his death. Others have spoken eloquently about the greatness of Chairman Mao and the miracle he performed in his own lifetime. The lesson of Chairman Mao and of the Chinese people in modern times is of the utmost relevance to our world. His was the embodiment of that leadership which a united full quarter of the human race and directed its energy in the single-minded pursuit of national development. The history of the Chinese people under his leadership is the history of infinite capacity of human endeavor, and it will remain as a source of inspiration for struggling humanity till the end of time.
